Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is taken in response to application for patent examination filed on February 12, 2021 regarding Application No. 17/175,331.
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
The claimed invention is directed to assuring quality of service in a distributed storage system; and more particularly by allocating tokens to a target storage node based on a quantity of remaining input/output (I/O) requests of a target storage node in a unit time, a quantity of 1/0 requests required by a storage resource to reach a lower assurance limit in the unit time, and a quantity of I/O requests that need to be processed by the target storage node for the storage resource in the unit time, a lower limit quantity of 1/0 requests that can be processed by the target storage node for the storage resource in the unit time
Olson (US 2015/0263978), the closest prior art, is direct to network storage and load balancing by migrating workloads based on rate of work requests. However, the particulars of the claimed invention on the instant application are not found on Olson.
Cardente (US 8,473,566), also relevant prior art, discloses methods for managing quality of service for shared storage; particularly I/O requests are monitored and workload are migrated based on a comparison between the current I/O performance and QoS metrics for the storage system. However, the particulars of the claimed invention on the instant application are not found on Olson.
Therefore, in the examiner’s opinion, the claimed invention is not an obvious variant of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132